Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 15 November 2021.   Claims 1-12 are pending.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and control device for controlling an electronic device by a control device.
 The prior arts fail to show individually or in combination the elements recited in independent claim 1.
Specifically, the prior art references fail to show, in part, “receiving a selection input by using a circular button which is rotatable to select one control mode among the at least one displayed candidate control mode; and transmitting a control command for at least one electronic device which can be controlled in the one control mode, in response to the selection input, wherein the at least one candidate control mode having a highest probability is arranged to be located at a center of the displayed at least one candidate control mode and at least one other candidate control mode of the plurality of pre-stored control modes is displayed at a periphery of a user interface of the control device in the circular button”  as recited in independent claim 1.  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. Independent claim 7 includes similar limitations to that of claim 1 and is also patentable over the cited prior art for at least the same 
Accordingly, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173